Title: To Thomas Jefferson from John Rhea, 18 April 1805
From: Rhea, John
To: Jefferson, Thomas


                  
                     Sr
                     
                     Sullivan Courthouse april 18th 1805
                  
                  Three weeks after having the pleasure of seeing you—I was at the place and had the conversation promised—from what passed there is every reason to believe that business will be right—of which I would have wrote sooner but waited to hear of the arrival of the papers, but as yet they have not been heard of by me—
                  In conversation with Mr Anderson respecting the intended treaty with the cherokee Indians—a question presented itself—If General Smith being heretofore elected a Senator of the United States—should act as a commissioner of that treaty—can it be objected as a reason to preclude him from taking his senatorial seat in the ninth congress?
                  I only mention this—and for taking the liberty so to do I hope you will excuse me.
                  I am with Sincer Esteem & respect yr Obt Servt
                  
                     John Rhea 
                     
                  
               